DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/29/2019 and 1/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Response to Amendment
	The Preliminary Amendment filed 10/29/2019 is acknowledged.  Claims 1-11 are cancelled; claims 12-22 are newly added; claims 12-22 are pending in the Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 sets forth “at least two interchangeable rail guiding systems” and “two rail guides”, however, the Specification appears to define each rail guide as comprising two interchangeable rail guiding systems (see at least ¶ [0019]).  It is unclear, therefore, what the meets and bounds of the claim are if the rail guiding systems are not set forth to further define the rail guides.  This renders each and every claim indefinite.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huboud-Peron (US 20020019205).
Regarding these claims Huboud-Peron teaches:
Claim 12 (new). A grinding machine being manually displaceable on a track in a longitudinal direction of the track for grinding a rail of the track, the grinding machine comprising: a support frame (4); a drive motor (14) disposed on said support frame; a vertically adjustable grinding member (9) coupled to said drive motor (via 20); at least two interchangeable rail guiding systems (36); and two rail guides (7, 8) guiding said support frame on the rails, each of said rail guides including a respective quick-change device (nut+bolt configuration as seen in Fig 8) in which one of said rail guiding systems is configured to be fastened.  
Claim 13 (new). The grinding machine according to claim 12, wherein each respective quick-change device includes a socket (nut as seen in Fig 8) with internal teeth (inherent to a nut), and each respective rail guiding system includes a pin (bolt as seen in Fig 8) with external teeth (inherent in bot on which nut is threaded).  
Claim 14 (new). The grinding machine according to claim 12, which further comprises a gear unit (20) connecting said grinding member to said drive motor for power transmission (¶ [0034]).  
Claim 15 (new). The grinding machine according to claim 12, which further comprises a vertical adjustment for said grinding member (34), and an adjustment element (35) for adjusting a resistance of said vertical adjustment (is capable of as a user may apply more or less torque to adjust the grinding pressure of the grinding member; ¶ [0038])).  
Claim 19 (new). The grinding machine according to claim 12, which further comprises axle carriers (4a and 4b), each of said rail guiding systems being configured to be rotatably supported on a respective one of said axle carriers (is capable of; ¶ [0039]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Story and Weatherill are cited as teaching similar structure to the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723